On Rehearing.
PROVOSTY,
J. Execution having issued upon a judgment, and a certain tract of timber land having been seized, plaintiff claims in this suit the ownership of the timber, as having acquired same from the defendant in execution, and claims also the right to go upon the land and construct thereon a tram-road for the removal of the timber; and has enjoined the sheriff and the plaintiff in execution from proceeding with the said seizure in so far as the timber is concerned, and further from interfering with the construction of such tramroad and the removal of the timber.
Where property is enjoined from being sold, as not belonging to the debtor in execution, the matter in dispute is the property; and the jurisdiction of the court is regulated by its value. The said timber was sold to plaintiff in 1906 for $120. The difference between that sum and the lower limit of the jurisdiction of this court — $2,000—is so great *891that some showing should have been made on the question of jurisdiction; and none has been made, unless the mere formal jurisdictional allegation in the petition of injunction, that the said timber and the right to build said tramroad are worth more than $2,000, is to be accepted as making such proof. True, the petition is sworn to;.but, in so far as this allegation of value is concerned, this oath, too, we must consider to have been merely formal, and to be no proof of real value.
It is therefore ordered, adjudged, and decreed that this case be transferred to the Court of Appeal, to which appeals from the parish of Jackson are returnable.